 In the Matter Of SIGNODE.STEEL STRAPPING COMPANY,"EMPLOYERandDIE AND TOOL MA]ERs LODGE No.113, INTERNATIONAL ASSOCIATIONOF MACHINISTS,PETITIONERCase No. 13-RC-504.-Decided April 26,1949.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before John P. vonRohr, hearing officer of the National Labor Relations Board.Thehearing officer's rulings made at the hearing are free from prejudicialerrorand are herebyaffirmed.2Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner is a labor organization claiming to representemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks to represent a unit of all employees in the tool-room, and in Department 51 and in Department 52, including tool"The name appears as amended at the hearing.2 It its brief the Employer asserts that the petition should be dismissed on the groundsthat(1) the hearing officer called the Employer's personnel officer as a witness withoutfirst serving him with a subpoena,(2) the Petitioner has not made the substantial showingof interest required by the Board, and(3) the unit position of the Petitioner is not sup-ported by the weight of evidence.We find no merit in these contentions. The Board hasfrequently held that the hearing officer may-call witnesses and elicit testimony in repre-sentation cases in discharging his duty of compiling a complete record(Matter ofOhioPower Company,71 N. L.R. B. 384).The service of a subpoena need not precede thecalling of a witness.It has also held that the showing of interest is an administrativematter which is not subject to collateral attack by any of the parties(Matter of 0. D.Jennings Company,68 N. L.R. B. 516).We find, in relation to the third contention ofthe Employer,that the record is sufficient to support the findings hereinafter made.83 N. L.R. B., No. 22.184 SIGNODE STEEL STRAPPING COMPANY185makers, jig borers, lathe operators, machinists, apprentices, grinders,tool keeper, tool crib attendant, model makers, boring mill operators,millwrights, and mechanics, excluding maintenance department em-ployees and supervisors. In its brief, however, it indicated a willing-ness also to include maintenance department machinists, millwrights,and grinders in the unit if the Board considers such inclusion desir-able.The Employer denies the appropriateness of either unit pro-posed by the Petitioner.The Employer manufactures machinery and steel strappings used tobind packing boxes. Its Chicago operations, which are involved inthis proceeding, are carried on in four interconnected buildings.Theemployees in the alternative unit proposed by the Petitioner work infour separate departments located in different sections of these fourbuildings.They include the following :Toolroom employees:The workers in this department include toolmakers, jig borers, machinists, lathe operators, grinders, an apprentice,a tool crib attendant, and a tool keeper.These employees make andrepair tools, dies, and production machinery. In order to qualifyfor their jobs all employees in the department, except the tool keeperand the tool crib attendant, must have served a 4-year apprenticeshipand must have had 5 to 10 years' experience in toolroom work.Theyare required to work to close tolerances, and must be able to work fromsketches, blueprints, and oral instruction.The tool keeper and thetool crib attendant issue supplies to the toolroom employees.Departments 51 and 52:These departments are subdivisions of theEngineering Department, although they are separately supervisedand are located in different buildings.Department 51 constructs ex-perimental machinery and builds improved parts for existing ma-chinery.Employees doing this work have the classifications of ma-chinists, lathe hands, mechanic erectors, and millwrights.Their skilland training are comparable to that of the toolroom employees.De-partment 52 constructs small parts for experimental machinery andalso builds special strapping machines.The employees of this de-partment comprise machinists, boring mill operators, mechanics, andmodel makers.All of them have skill and training similar to that ofemployees in the toolroom and in Department 51.Maintenance department:Several classifications in the toolroomand in Departments 51 and 52 are also found in the maintenance de-partment.These employees, machinists, millwrights, and grinders,erect,move, and repair machinery' located in the production depart-ments and in the toolroom. The rate of pay is identical with that ofemployees in similar classifications in the toolroom and in Depart-ments 51 and 52. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe employees described, with the exception of the tool crib -attend-ant and the tool keeper in the toolroom, all have similar interests aris-ing from a common background of skill, training, work, and workingconditions:We find that they comprise a homogeneous group whomay constitute a separate appropriate unit .3We shall include thetool crib attendant and the tool keeper in the unit because, althoughwithout the craft skill of the other employees, they work in closeassociation with, and under the same supervision as, the skilled em-ployees in the toolroom.4We find that all tool makers, jig borers, machinists, grinders, latheoperators, apprentices, the tool keeper, the tool crib attendant, modelmakers, boring mill operators, millwrights, and mechanics in the tool-room, the maintenance department, and Departments 516 and 52 ofthe Employer's Chicago, Illinois, plant, excluding supervisors as de-fined in the Act, constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30,days from the date of this Direction, under the direction and super-,vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate in paragraph numbered4, above, who were employed during the pay-roll period immediately-preceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were in oron vacation or temporarily laid off, but excluding those employees who'have since quit or been discharged for cause and have not been rehired.or reinstated prior to the date of the election, and also excluding em-,ployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented, for purposes of collectivebargaining, by Die and Tool Makers Lodge No. 113, InternationalAssociation of Machinists.'aMatter of Line Material Company,80 N. L. R. B.1599;Matterof J. 1.Case Company,,79 N. L.R. B. 1070.4Matter of LineMaterialCompany,supra.This includes the leadman in Department 51 who,although he helps direct the work ofother employees in the department,has no authority to affect the status of such employees.We find that he is not a supervisor within the Act's definition.Matter of GeneralSteelTank Company,81 N. L.R. B. 1345.